Citation Nr: 1017279	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
March 1966 to March 1969, and in activated status with the 
Air National Guard from January 1991 to May 1991, and March 
2003 to November 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

The Veteran appeared at a Travel Board Hearing in September 
2008.  A transcript is associated with the claims file.  



FINDING OF FACT

The Veteran has a diagnosis of PTSD, corroborated evidence of 
an in-service stressor, and a competent medical opinion which 
links the Veteran's witnessing of his friend being treated 
for combat wounds in Vietnam as a factor in the diagnosis of 
current PTSD.  



CONCLUSION OF LAW

Service connection for PTSD is warranted. 38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to 
this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

Analysis

The Veteran in this case alleges that multiple in-service 
stressful experiences, occurring in Vietnam, Operation Desert 
Storm, and Operation Iraqi Freedom have caused him to develop 
current PTSD.  Although he lists numerous stressors, the 
Board will focus on what appears to be the most problematic 
of these in the clinical history.  The Board notes that there 
is corroborating evidence of the occurrence of this stressor, 
and that PTSD has been diagnosed as a result of it.  

Specifically, the Veteran has alleged being present at the 
hospital bed of his friend, R.L., after this soldier was 
wounded in combat in Vietnam.  The Veteran states that he 
witnessed his friend being in a state of disarray, with life-
threatening wounds, and that the image of this was 
particularly disturbing to him.  He maintains that he 
currently has "flashbacks" of visits to his wounded friend.  

Upon review, the Board notes that a letter is of record from 
R.L., who is a Veteran decorated for combat bravery with the 
Bronze Star Medal (BSM) with "V" device.  This former 
serviceman included his BSM citation, indicating that he was 
wounded in action, and then wrote a letter stating that the 
Veteran did, in fact, visit him at the 85th Evacuation 
Hospital in Qui Nhon, Vietnam.  R.L. indicated that his 
wounds were of such a nature that he believed he was on his 
"death bed," and that the Veteran saw him while "his 
wounds were fresh."  In conclusion, R.L. stated that the 
Veteran "witnessed combat through a friend that almost dyed 
[sic]."  

In August 2007, the Veteran was seen by a VA psychiatrist for 
mental health complaints.  The examiner listed the subjective 
history of the Veteran, which included his complaints of 
"flashbacks" due to Vietnam service.  Specifically, the 
Veteran complained of nightmares two to three times weekly, 
with the recurrent image of his friend (R.L.) being treated 
for his life-threatening wounds in Vietnam.  The examiner 
mentioned additional alleged stressors; however, he 
highlighted this recurrent traumatic re-visitation as a 
principal complaint posited by the Veteran.  After conducting 
a mental status examination, this psychiatrist diagnosed the 
Veteran as having chronic PTSD with a Global Assessment of 
Functioning (GAF) score of 55.  

Although there is no VA psychiatric examination associated 
with the claim except for clinical treatments (like the 
August 2007 consultation), there is evidence of a diagnosis 
of PTSD related to the alleged stressors.  Indeed, the August 
2007 examiner noted the re-visitaton of the traumatic image 
of seeing his friend lying wounded in a hospital bed as a 
factor in diagnosing PTSD.  Regarding the verification of the 
stressful incident, the eyewitness testimony of R.L., a 
decorated combat Veteran who was wounded in action in 
Vietnam, serves as adequate documentation that the Veteran's 
alleged noncombat stressor actually occurred.  Thus, there is 
corroboration of an in-service stressor, a diagnosis of PTSD, 
and an opinion which mentions this particular stressor as a 
factor in the development of the Veteran's PTSD.  As such is 
the case, the elements of service connection have been met, 
and the claim is granted.  See 38 C.F.R. § 3.304(f).  
Parenthetically, the Board notes that as the Vietnam stressor 
has been verified and been medically determined to be part of 
a PTSD diagnosis, the need to discuss the Veteran's other 
alleged stressors is moot.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


